DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-9 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 1 recites each of the top, left, right, front and rear sides are represented by a single layer of stock material.  There is no support for this is the original disclosure and the recitation is also contrary to what is disclosed in the original disclosure and thus it constitutes new matter.  For example, Fig 4a of the original disclosure shows the rear side being formed of at least two layers.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2010/0140333 to McDonald et al. (McDonald) in view of US Patent No. 4,284,193 to Roccaforte and US 2002/0179483 to Sears et al. (Sears).
Regarding claim 1, McDonald discloses a display ready case (Fig 1) comprising opposing top (170) and bottom sides (212), opposing left and right sides (122, 124) and opposing front (128) and rear sides (126), the top side (170) including a tuck flap (172) configured to be folded substantially orthogonal to the top side (170) to lie adjacent and substantially parallel with the front side (¶0058), the tuck flap including two or more locking tabs (174, 176) configured to be inserted into two or more corresponding locking slots (space between 130, 132) defined in the respective left (122) and right sides (124), thereby selectively locking the top side to the left and right sides in a transportation configuration (closed configuration), wherein each of the top (170), left (122), right (124), front (128) and rear sides (126) are represented by a single layer of stock material (Figs 1-2), wherein an application of an external force to a  center portion of the tuck flap causes a deformation of the tuck flap, which in turn causes the two or more locking tabs to disengage from the locking slots, thereby releasing the top side from the left and right sides (in particular, since McDonald discloses the structure of the case as recited, then it can function with an external force as recited), whereupon release of the top side (170) from the left and right sides (122, 124), the top side is coupled to the rear side via a hinge line (168).  McDonald does not teach the top side removably coupled to the rear side via a perforation life that would enable transformation to a display ready configuration.  However, Roccaforte discloses a case (Fig 2) and discloses a top side (44) removable coupled to a rear side (34) via a perforation line (43) that enables transformation to a display ready configuration by removing the top (col. 3, ll. 1-5).  One of ordinary skill in the art would have found it obvious to substitute the hinge line of McDonald with a perforation line as taught by Roccaforte in order to facilitate severing of the overlying top panel if such a panel was not wanted.  McDonald does not teach top side extending over the left and right sides in transportation configuration.  However, Sears discloses a display container (Fig 1) and in particular discloses top side (138) extending over left and right sides (126, 122) in transportation configuration (Fig 2).  One of ordinary skill in the art would have found it obvious to change the dimensions of the McDonald top side such that it covered the left and right sides as suggested by Sears in order to provide more surface area protection of the container.  The modification would have resulted in the top side being inhibited from compressing contents within the case when an external force is applied to a top of the case in transportation configuration since it has the structure as recited with the left and right sides underneath the top side.

Claim(s) 1-6, 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent No. 2,900,122 to Steiner in view of Roccaforte and US 2002/0179483 to Sears et al. (Sears).
Regarding claim 1, Steiner discloses a display ready case (Fig 1) comprising opposing top (10) and bottom sides (12-15), opposing left and right sides (3, 4) and opposing front (2) and rear sides (9), the top side (10) including a tuck flap (22) configured to be folded substantially orthogonal to the top side (10) to lie adjacent and substantially parallel with the front side (Fig 3), the tuck flap including two or more locking tabs (23, 25) configured to be inserted into two or more corresponding locking slots (27, 28) defined in the respective left (3) and right sides (4), thereby selectively locking the top side to the left and right sides in a transportation configuration (closed configuration), wherein each of the top (10), left (3), right (4), front (2) and rear sides (9) are represented by a single layer of stock material (Fig 5), wherein an application of an external force to a  center portion of the tuck flap causes a deformation of the tuck flap, which in turn causes the two or more locking tabs to disengage from the locking slots, thereby releasing the top side from the left and right sides (col. 2, ll. 55-60, in particular, since Steiner discloses the structure of the case as recited, then it can function with an external force as recited), whereupon release of the top side (10) from the left and right sides (3, 4), the top side is coupled to the rear side via a hinge line (11).  Steiner does not teach the top side removably coupled to the rear side via a perforation life that would enable transformation to a display ready configuration.  However, Roccaforte discloses a case (Fig 2) and discloses a top side (44) removable coupled to a rear side (34) via a perforation line (43) that enables transformation to a display ready configuration by removing the top (col. 3, ll. 1-5).  One of ordinary skill in the art would have found it obvious to substitute the hinge line of Steiner with a perforation line as taught by Roccaforte in order to facilitate severing of the overlying top panel if such a panel was not wanted.  Steiner does not teach top side extending over the left and right sides in transportation configuration.  However, Sears discloses a display container (Fig 1) and in particular discloses top side (138) extending over left and right sides (126, 122) in transportation configuration (Fig 2).  One of ordinary skill in the art would have found it obvious to change the dimensions of the Steiner top side such that it covered the left and right sides as suggested by Sears in order to provide more surface area protection of the container.  The modification would have resulted in the top side being inhibited from compressing contents within the case when an external force is applied to a top of the case in transportation configuration since it has the structure as recited with the left and right sides underneath the top side.
Regarding claim 2, Steiner further discloses wherein each of the two or more locking slots (23, 25) is defined in their respective left and right sides (3, 4) along a front portion of the left and right sides, adjacent the front side (Figs 3-5).
Regarding claim 3, Steiner further discloses in transportation configuration (Fig 3), tuck flap (22) positioned adjacent interior of the front side (2).
Regarding claim 4, Steiner further discloses each of the two or more locking tabs (23, 25) extend laterally outward from tuck flap (22) (Fig 1).
Regarding claim 5, Steiner further discloses each of the two or more locking tabs (23, 25) include a taper (angled shoulder) configured to aid in insertion of the tabs into the slots (27, 28).
Regarding claim 6, Steiner further discloses each of the two or more locking tabs (23, 25) including a barb (angled shoulder) configured to inhibit removal of the tabs from the slots when no external force is applied to a center portion of the tuck flap since it has the structure as recited (col. 2, ll. 50-60).
Regarding claim 8, Steiner further discloses each of the left (3), right (4), rear (9), and front side (2) including a bottom portion (12-15) which collectively form the bottom side (Fig 5).
Regarding claim 9, Steiner further discloses connection tab (42) on rear panel (9) to connect to left panel (3) but does not teach the tab on the left panel to connect to rear panel.  However, one of ordinary skill in the art would have found it obvious to rearrange the connection tab (42) such that it was on the left panel instead of rear panel to assemble the container since it has been held that shifting the position would not have modified the operation of the device.   In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950).

Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Steiner in view of Roccaforte, Sears and US Patent No. 5,476,218 to Reisman.
Regarding claim 7, the modified Steiner teaches the case of claim 1 but does not teach front side (2) defining a cutout portion.  However, Reisman discloses a case (Fig 1) and in particular discloses front side (11) comprising a cutout portion (28) for viewing the contents (18).  One of ordinary skill in the art would have found it obvious to incorporate a cutout to the modified Steiner as suggested by Reisman in order to facilitate viewing of contents.

Response to Arguments
Applicant's arguments filed 7/27/2022 have been fully considered but they are not persuasive. Initially, it is noted that applicant does not argue the rejection of the dependent claims.  Applicant argues that prior art does not teach each of the top, left, right, front and rear sides represented by a single layer of stock material.  This is not persuasive because prior art shows a plan of the top, left, right, front and rear sides each comprising at least a single layer of stock material.  Applicant argues that the prior art discloses at least some of the portions of the top, left, right, front and rear sides represented by at least two layers of stock material.  However, it is noted that that wall and cover flaps (17, 18) are smaller than cover panel (10) and thus when folded would only represent part of the top side.  The other part of the top side would be represented by a single layer of stock material similar to what applicant has disclose in Fig 4a.  Applicant further argues that prior art does not teach top side extending over left and right sides.  However, Sears discloses such a feature (Fig 2) and one of ordinary skill in the art would have found it obvious to extend the top side to extend over the left and right sides to provide for a greater footprint and increase storage area of the container.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT POON whose telephone number is (571)270-7425. The examiner can normally be reached Monday thru Friday, 8:30 am to 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on (571)272-4561. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT POON/Examiner, Art Unit 3735